Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended claims, all previous objections and rejections thereto under 35 U.S.C. 112(b) are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Brody on 2/26/2021.
The application has been amended as follows: 
In Claim 1 line 5, delete the repeated word “a,” so that the limitation reads “the press component having a top plate”
In Claim 5 lines 8-9, delete the phrase “sheet thickness”
In Claim 15 line 18, delete the word “flow” and insert the word --inflow--, and insert the word --portion-- between “facilitating” and “forming,” so that the limitation reads “the material inflow facilitating portion forming mechanism”
In Claim 16 line 3, delete the word “flow” and insert the word --inflow--, and insert the word --portion-- between “facilitating” and “forming,” so that the limitation reads “the material inflow facilitating portion forming mechanism”

The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, Examiner found the Applicant’s arguments on pages 12-16 of the Remarks filed 2/17/2021 pertaining to the combination of Tanaka and Hiramatsu being improper due to two separate forming methods (bending and drawing) being used to be convincing. The previous rejection under 35 U.S.C. 103 is hereby withdrawn. As such, prior art fails to teach, alone or in combination, a method for manufacturing a press component by performing press working, wherein, by the press working, one or more material inflow facilitating portions are provided, the material inflow facilitating portions increasing an inflow amount of material flowing into the first portion. Claims 2-6, 8-11, 14-16, and 18-20 are allowed by virtue of their dependencies upon Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA A GUTHRIE/Examiner, Art Unit 3725   

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725